          CASE 0:19-cv-02001-SRN-BRT Doc. 85 Filed 11/23/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Greg Scher,                                          Case No. 19-cv-2001-SRN-BRT

                   Plaintiff,
                                                   ORDER ADOPTING REPORT AND
 v.                                                    RECOMMENDATIONS

 Bureau of Prisons, et al.,

                   Defendants.


Greg Scher, 95-009 Waikalani Dr., #105, Mililani, HI 96789, Pro Se.

Ana H. Voss, United States Attorney’s Office, 300 S. 4th St., Ste. 600, Minneapolis, MN
55415, for Defendants


SUSAN RICHARD NELSON, United States District Judge

         This matter is before the Court upon the Report and Recommendations (“R&Rs”)

of Magistrate Judge Becky R. Thorson, both dated July 1, 2020 [Doc. Nos. 56 & 57]. Mr.

Scher has filed no objections to the R&Rs within the time period permitted. Rather, he

agrees and concurs with the Magistrate Judge’s recommendations. (Pl.’s Response [Doc.

No. 84] at 1.)

         Based upon the R&Rs of the Magistrate Judge, and upon all of the files, records and

proceedings herein, the Court now makes and enters the following Order.

         IT IS HEREBY ORDERED that:

      1. The R&Rs dated July 1, 2020 [Doc. Nos. 56 & 57] are ADOPTED;
       CASE 0:19-cv-02001-SRN-BRT Doc. 85 Filed 11/23/20 Page 2 of 2




  2. Plaintiff’s Motion for Default Judgment [Doc. No. 45] is DENIED WITHOUT

     PREJUDICE;

  3. Plaintiff’s Motion for a Preliminary Injunction [Doc. No. 11] is DENIED; and

  4. Plaintiff’s Request for Adjudication on Motion for Preliminary Injunction [Doc. No.

     14] is DENIED.


Dated: November 23, 2020                      s/Susan Richard Nelson
                                              SUSAN RICHARD NELSON
                                              United States District Judge




                                          2
